Citation Nr: 1414102	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a right knee disability to include posterior tibial displacement status post open reduction of internal fixation (ORIF).

2.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee.

3.  Entitlement to a total disability rating due to individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1974 to May 1978.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 and February 2007 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that RO stated in a March 2009 correspondence that the Veteran January 29, 2009 substantive was not timely in regards to the TDIU Statement of the Case (SOC) dated October 20, 2008.  However, in a subsequent July 2010 Supplemental Statement of the Case (SSOC) the RO accepted the January 29, 2009, substantive appeal.  The Board notes that where the RO accepts as timely the Veteran's substantive appeal and treats it as timely, there is "no problem, with regard to the timeliness of the filing of the [Substantive] Appeal, which would deprive the Board of jurisdiction over [the case]."  Percy v. Shinseki, 23 Vet. App. 37, 42-43 (2009) citing Rowell v. Principi, 4 Vet. App. 9, 17-8 (1993).

In January 2011 and in April 2013, the Board remanded the Veteran's claims of entitlement to an increase rating for a right knee disability and arthritis of the right knee to obtain Social Security Administration (SSA) records, to update VA records, and to provide a new VA examination to determine the extent of his service connected right knee disabilities.  The Board in April 2013 directed the RO/AMC to obtain the Veteran's vocational rehabilitation file and associate with the Veteran's claims file.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was afforded a VA examination to address the Veteran's service-connected right knee disabilities in February 2011 and in June 2012.  With regard to his increased rating claims, these examinations are adequate, as discussed below.  The Board also notes that the RO has obtained and associated with the file the Veteran's SSA records and updated VA records until April 2013. Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The issue of entitlement to a total disability rating due to individual employability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire claims period, the Veteran's service-connected right knee disability has been manifested by no more than severe instability, arthritis, and painful motion with flexion limited to no less than 105 degrees and extension limited to no more than 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a right knee disability rating of 30 percent, but no greater, have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a rating in excess of 10 percent for degenerative changes of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in March 2007 of the criteria for establishing an increased rating and in March 2008 and in October 2006 the requirement for entitlement to TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2007 for his right knee disabilities and in January 2008 for his claim for TDIU respectively.  Nothing more was required.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, private records identified, and VA treatment records identified by the Veteran with the claims file.  The Board is cognizant that the Veteran's representative in January 2014 stated that the Veteran has outstanding VAMC records.  While the Board recognizes the representative's contention, the Board is likewise aware that no additional records were identified to be retrieved by VA.  The record indicates that the Veteran's VA treatment records were updated until April of 2013 at which time the Board remanded this claim for vocational rehabilitation records.  This April 2013 remand did not include a directive to update the Veteran's VA medical record as no such records were identified.  Therefore, the Board finds that the actions of the RO/AMC to update the records until April 2013 were substantially compliant with the Board's January 2011 Remand.  Moreover, neither the Veteran nor his representative had identified any additional VA records with a specificity to allow for procurement by VA.  The Board finds that that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  In thus finding, the Board notes that any additional development would only further delay the disposition of the Veteran's claim.

VA provided the Veteran with a VA examination in November 2011, March 2008, August 2009, February 2011, and in June of 2012 to determine the status of the Veteran's right knee disability with arthritis.  These examinations are adequate as the examination reports shows that the examiners considered the relevant history of the Veteran's right knee disability, and the examiners provided a sufficiently detailed description of the current state of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

In January 2011, the Board remanded the Veteran's claims of entitlement to an increase rating for a right knee disability and arthritis of the right knee to obtain Social Security Administration (SSA) records, to update VA records and to provide a new VA examination to determine the extent of his service connected right knee disabilities.  As mentioned above, VA records were updated; SSA records were obtained and associated with the Veteran's claims file; and a new a VA examination was provided in February 2011 and in June of 2012 with the Veteran's vocational rehabilitation records being reviewed.  The Board notes following the June 2012 VA examination the VA examiner attached a July 2012 addendum in which he indicated that he had reviewed the claims file.  The Board in April 2013 remanded the both claims once more for the RO/AMC to obtain the Veteran's vocational rehabilitation file and associate with the Veteran's claims file.  

In view of the foregoing, there has been at least substantial compliance with the Board's January 2011 and April 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11, Vet. App. 268, 271 (1998).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

	(CONTINUED ON NEXT PAGE)

Increased Rating of a Right Knee Disability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's service-connected residuals of right knee disability have been evaluated as 20 percent disabling under Diagnostic Code 5257.  Additionally, he has been assigned a separate 10 percent for residuals of right knee trauma with degenerative changes under Diagnostic Codes 5010-5260.  He seeks a higher evaluation for the entire period on appeal.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5010 provides the rating criteria for arthritis due to trauma.  Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg. 

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for other impairment of the knee with slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned for other impairment of the knee with moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned for other impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Under Diagnostic Code 5010, arthritis, due to trauma, as substantiated by x-ray findings is rated as degenerative arthritis (under Diagnostic Code 5003).  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

The General Counsel for VA, in a precedent opinions dated July 1, 1997, (VAOPGCPREC 23-97) (and as reiterated in VAOPGCPREC 9-98, August 14, 1998) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Codes 5257 can also be compensated under Diagnostic Code 5003 and vice versa.  The tenets of 23-97 have already been applied in the present appeal.

Merits of the Claim

The Veteran's has argued that his right knee disability and right knee arthritis warrant a higher disability rating.

The Board finds that the level of the Veteran's right knee disability for the entirety of the appeal more nearly approximated severe impairment under Diagnostic Code 5257.  In so finding, the Board observes that the VA examination in November 2007 noted the Veteran wears an elastic right knee brace and had fallen 4 to 5 times each month, and had muscle atrophy with locking right knee.  In April 2007 a clinician's report interpreted a MRI and noted that Veteran had a small size joint effusion with signs of cartilaginous disease of the medial aspect of the right knee.  In a March 2008, the Veteran appeared before a VA examiner who noted that the Veteran was now using a two-wheeled walker.  The Veteran reported to the VA examiner that he had fallen 24 times in the last year.  The examiner reported that the Veteran had "[l]oss of full function of the right knee with residuals of pain and weakness."  The VA examiner in February 2011 reported the Veteran used a knee sleeve and had episodes of dislocation or subluxation several times a week.  The examiner also reported stiffness and weakness and giving way of the Veteran's right knee, that the Veteran was unable to relax his right knee for the examination, and that he had a meniscus deformity.  The Board notes that this VA examiner also reported that the Veteran had a meniscus that was surgically removed; however, this is contrary to his earlier findings of a deformity to the meniscus and is no elaborated on in any part of the proceeding examination.  Moreover, no other examination has ever mentioned the absence of a meniscus.  In June 2012, the Veteran was provided with another VA examination which reported the Veteran was using a cane regularly and had anterior instability of 1+ on the lachman test and posterior instability of 1+ on the posterior drawer test.  As mentioned above, this examiner noted the Veteran had not had a menisectomy.  

The Board notes that the file contains what appears to be a private examination report written by hand on a "consent to release" form 4142 without a signature.  In this report, the private examiner states the Veteran has flexion at 12 degrees.  The report contains no additional information concerning the procedure used to obtain this result.  The Board also notes that this report is not consistent with the four VA examination reports preceding and following the report.  Considering the forgoing, the Board finds that the private report is of limited probative value.  

Turning to the Veteran's arthritis of the right knee, the Board finds that a separate 10 percent evaluation under Diagnostic Code 5010 is appropriate for the right knee for the entire period on appeal.  An April 2007, a VA clinician interpreted a MRI examination and reported degenerative arthritis of the right knee.  The Veteran has complained of painful motion throughout the appeals period.  Under 38 C.F.R. § 4.59, this warrants the minimal compensable rating for arthritis of the right knee joint, which is 10 percent.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2013); VAOPGCPREC 9-98; see also Degmetich, supra. 

However, a rating in excess of 10 percent is not warranted under Diagnostic Code 5010.  There is no evidence showing flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  The Veteran's lowest measured range of motion, even when considering the point at which pain began, was 105 degrees of flexion and 5 degrees of extension.  These ranges of motion simply do not meet the criteria for a 20 percent rating under either Diagnostic Code 5260 or 5261.  As such, the Board finds that a separate rating in excess of 10 percent for arthritis is not warranted at any time during the appeals period.

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca, supra.  Significantly, the Board considered the point at which the Veteran first experienced pain when determining his limitation of motion.  Further, while the VA examiners noted the Veteran's complaints of additional pain with repetitive motion, there was not additional loss of motion or other symptoms, other than those already recognized by the Veteran's currently assigned evaluation.  The Board emphasizes that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board further notes that there is no indication that the Veteran's right knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis, cartilage dislocation that causes "locking," pain and effusion, impairment of the tibia and fibula, genu recurvatum, or symptoms other than those discussed above.  As such, an increased or separate compensable rating cannot be assigned under Diagnostic Codes 5256, 5258, 5262, or 5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2013).  To the extent that the medical evidence has shown a meniscus tear, there is also no indication that this has resulted in symptoms other than those already compensated by the Veteran's currently assigned evaluations, namely pain and instability with locking and pain.  Therefore, an additional evaluation under Diagnostic Codes 5258 or 5259 for the same symptoms would result in prohibited pyramiding and cannot be assigned.  See 38 C.F.R. § 4.14 (2013); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 23-97 and VAOPGCPREC 9-98, supra.

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right knee symptomatology warrants other than the currently assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, supra.

As Diagnostic Code 5257 allows for a maximum rating of 30 percent, the Board finds any additional increase under this Code would require an extraschedular consideration under 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that ordinarily the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 and 10 percent disability ratings contemplate his complaints of pain and limited range of motion due to pain.  38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Further, although the Veteran's arthritis does not result in any compensable limited motion, 38 C.F.R. § 4.59 allows for the minimum compensable evaluation for his painful motion.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected right knee disability or arthritis of the right knee present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  (2013).  Referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 30 percent on an extraschedular basis for the Veteran's right knee disability is not warranted for the entire period on appeal.  Likewise, the Board finds an evaluation in excess of 10 percent under Diagnostic Code 5010 for the Veteran's right knee arthritis is not warranted for the entire period on appeal.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 30 and 10 percent for his right knee disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating not to exceed 30 percent for a right knee disability to include posterior tibial displacement status post open reduction of internal fixation (ORIF) is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee is denied.


REMAND

A remand is necessary so that the RO can refer this case to the Director, Compensation and Pension Service for consideration as to whether TDIU is warranted on an extraschedular basis.

In cases where a Veteran is unemployable due to service-connected disability and has met certain compensation percentage requirements, either the RO or the Board may grant TDIU on a schedular basis in the first instance.  38 C.F.R. § 4.16(a) (2013).  However, if a Veteran is unemployable due to service-connected disability and those percentages are not met, then the issue of entitlement to TDIU on an extraschedular basis should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  The favorable and unfavorable evidence is sufficient to warrant referral to the Director, Compensation and Pension Service for consideration of extraschedular TDIU.  Specifically, the VA examination in November 2007, March 2008, February 2011 and June 2012 all state that the Veteran is only capable of sedentary employment.  The Vocational Rehab expert reported that the Veteran's "... lack of skills and training will not qualify him for anything sedentary."  This conclusion is supported by the failed attempt to vocationally rehabilitate the Veteran because of his health which was later described as "wearing a splint/walking boot and use of crutches."  


Accordingly, the case is REMANDED for the following action:

1. Refer to the Director, Compensation and Pension Service, consideration of entitlement to TDIU on an extraschedular basis.  Include with that referral a full statement as to the Veteran's service-connected disabilities, his employment history, his educational and vocational attainment, a copy of the "Counseling Record - Narrative Report" of the vocational expert, and all other factors having a bearing on this issue. 

2. If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity for reply, and then return the matter to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


